SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1078
KA 12-00997
PRESENT: SMITH, J.P., PERADOTTO, CARNI, VALENTINO, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

CHEYENNE J. KOONS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


ROSEMARIE RICHARDS, SOUTH NEW BERLIN, FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (AMANDA M. CHAFEE OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Marianne
Furfure, A.J.), rendered February 18, 2011. The judgment convicted
defendant, upon his plea of guilty, of attempted rape in the second
degree.

     It is hereby ORDERED that the case is held, the decision is
reserved and the matter is remitted to Steuben County Court for
further proceedings.

     Same Memorandum as in People v Koons ([appeal No. 1] ___     AD3d
___ [Jan. 3, 2014]).

     All concur except WHALEN, J., who dissents and votes to affirm in
accordance with the same dissenting Memorandum as in People v Koons
([appeal No. 1] ___ AD3d ___ [Jan. 3, 2014]).




Entered:   January 3, 2014                         Frances E. Cafarell
                                                   Clerk of the Court